Matter of Davidson F. v Darline L. (2021 NY Slip Op 02985)





Matter of Davidson F. v Darline L.


2021 NY Slip Op 02985


Decided on May 11, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2021

Before: Kern, J.P., González, Scarpulla, Mendez, JJ. 


Docket No. V-12432-08/18B V Appeal No. 13785 Case No. 2020-01748 

[*1]In the Matter of Davidson F., Petitioner-Appellant,
vDarline L., Respondent-Respondent. 


Geoffrey P. Berman, Larchmont, for appellant.
Kenneth M. Tuccillo, Hasting on Hudson, for respondent.
The Reiniger Law Firm, New York (Douglas H. Reiniger of counsel), attorney for the child.

Order, Family Court, New York County (Gail A. Adams, Referee), entered on or about February 24, 2020, which, after a hearing, granted respondent mother's petition for enforcement of a prior custody order (same court, Helen C. Sturm, J.), entered on or about August 13, 2009, on consent of the parties, awarding primary physical custody of the parties' child to petitioner father on the understanding that custody would revert to respondent once she obtained suitable housing for the child, and denied the petition for modification of the prior order to award primary physical custody of the child to petitioner, unanimously affirmed, without costs.
The record supports the Referee's determination that petitioner satisfied the condition of the prior order (see Matter of Sadie HH. v Darrin II., 180 AD3d 1178, 1180 [3d Dept 2020] ["the sole issue (in an enforcement proceedings) concerns the conduct of the parents vis-À-vis the current order"]). The parties' hearing testimony and the findings of the court-ordered investigations demonstrated that respondent's home was suitable for the child.
We have considered petitioner's remaining arguments and find them unavailing. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 11, 2021